Citation Nr: 1105758	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-37 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1954 to 
December 1958.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in March 2009, a statement of the 
case was issued in September 2009, and a substantive appeal was 
received in October 2009.  A Board hearing at the local RO was 
held in August 2010.  The record was held open for 30 days until 
September 27, 2010 to allow the Veteran to submit additional 
evidence.  

The issue of entitlement to service connection for 
tinnitus was raised at the August 2010 Board hearing, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  At the Board hearing, the Veteran 
indicated that there were additional VA treatment records 
concerning this disability that had not been associated with the 
claims file.  While the record was held open, no additional 
evidence has been submitted.  Therefore, as VA medical records 
are constructively of record and must be obtained, the RO should 
obtain any additional VA treatment records.  See 38 C.F.R. 
§ 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

Further, in the September 2008 rating decision, the RO conceded 
that the Veteran was exposed to excessive noise during his 
service because he worked on military aircraft on the flight 
line.  The Veteran was afforded a VA examination in July 2008 at 
which the examiner determined that it was not likely that the 
current hearing loss was related to military noise exposure.  
This opinion appeared to primarily be based on the fact that it 
was more than forty years following separation before the first 
medical evidence of hearing loss.  Nevertheless, the examiner did 
not appear to adequately consider the Veteran's statements that 
he began noticing hearing loss symptoms in the early 1960s, which 
was shortly after service.  Circuit Court decisions have found 
that lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In the instant case, the 
Veteran is competent to report that he has experienced hearing 
loss symptoms since his discharge from service.  Therefore, in 
light of the need to remand to get the additional VA treatment 
records, the Board finds that the Veteran should be afforded 
another VA examination to adequately consider the Veteran's lay 
assertions.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records. 

2.  The Veteran should be scheduled for an 
appropriate VA audiological examination to 
determine the nature, extent and etiology 
of any currently manifested hearing loss.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current hearing loss is related to 
acoustic trauma during service.  In 
offering this opinion, the examiner should 
specifically address the Veteran's 
assertion that he had experienced hearing 
loss symptoms since the early 1960s.    

3.  Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


